J-S50029-15

                                  2015 Pa. Super. 216



COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JEFFERY WILLIAMS

                            Appellant                   No. 2209 EDA 2014


             Appeal from the Judgment of Sentence July 18, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005376-2014


BEFORE: PANELLA, J., MUNDY, J., and JENKINS, J.

OPINION BY MUNDY, J.:                                 FILED OCTOBER 6, 2015

       Appellant, Jeffery Williams, appeals from the July 18, 2014 aggregate

judgment of sentence of 90 days to 6 months’ imprisonment, imposed after

he was found guilty of four counts of DUI and one count of possession of

marijuana.1 After careful review, we affirm.

       We summarize the relevant factual and procedural history of this case

as follows. On October 6, 2012, Officer Alvina McClain of the Philadelphia

Police Department was on a patrol around 600 Stenton Avenue.                N.T.,

4/11/13, at 5. Officer McClain observed a vehicle traveling northbound on

Stenton with its trunk open. Id. at 6. Specifically, “the trunk was bouncing
____________________________________________
1
  75 Pa.C.S.A. §§ 3802(a)(1), 3802(d)(1), 3802(d)(2), 3803(d)(3), and 35
P.S. § 780-113(a)(31), respectively.
J-S50029-15


up and down.” Id. Officer McClain believed she was in a high-crime area

and she was not “sure whether or not a crime had occurred and the person

didn’t get [a] chance to close the trunk or if he maybe hit the trunk open

button and didn’t realize it[.]” Id. Officer McClain pulled the vehicle over.

Upon effectuating the stop, Officer McClain saw that Appellant was the driver

and noticed he had alcohol on his breath and his eyes were both watery and

bloodshot.     Id. at 7-8.     The police eventually found marijuana hidden in

Appellant’s left sock. Id. at 9.

       Appellant was arrested and subsequently charged with the above

mentioned offenses in the Philadelphia Municipal Court.2 Appellant made a

motion to suppress in the municipal court on the grounds that the seizure of

his vehicle by the police violated his Fourth Amendment rights.        After a

suppression hearing, the municipal court granted Appellant’s motion on April

6, 2013. The Commonwealth filed a notice of appeal to the trial court on

May 6, 2013. On August 26, 2013, after hearing argument, the trial court

reversed the municipal court’s grant of suppression, and remanded the case

to the municipal court for trial.

       Appellant proceeded to a stipulated trial in the municipal court on

March 10, 2014, at the conclusion of which the municipal court found
____________________________________________
2
  For ease of reference, we will refer to the Philadelphia Municipal Court as
the “municipal court” and the Court of Common Pleas of Philadelphia County
as the “trial court.”




                                           -2-
J-S50029-15


Appellant guilty of all charges.          On April 25, 2014, the municipal court

imposed an aggregate sentence of 90 to 180 days’ imprisonment, to be

followed by 18 months’ probation. On May 6, 2014, Appellant filed a notice

of appeal to the trial court for a trial de novo.         Appellant proceeded to

another stipulated bench trial in the trial court on July 18, 2014, at the

conclusion of which the trial court found Appellant guilty of all charges, and

imposed an immediate sentence of 90 days to 6 months’ imprisonment.

Appellant did not file a post-sentence motion. On July 31, 2014, Appellant

filed a timely notice of appeal.3

       On appeal, Appellant raises two issues for our review.

              1.     Was not the [trial] court without jurisdiction to
                     reverse the [municipal court]’s grant of
                     [A]ppellant’s pretrial suppression application
                     because the Commonwealth filed its notice of
                     appeal to the [trial court] beyond the fifteen
                     day time [period] allowed by the Local Rules of
                     Procedure?

              2.     Did not the [municipal court] properly grant
                     [A]ppellant’s application to suppress because
                     the officer did not have reasonable suspicion or
                     probable cause of criminal wrongdoing or that
                     [A]ppellant violated the Motor Vehicle Code?

Appellant’s Brief at 3.

       In Appellant’s first issue, he argues that the trial court lacked

jurisdiction to hear the Commonwealth’s appeal of the municipal court’s
____________________________________________
3
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                           -3-
J-S50029-15


order granting his suppression motion.           Id. at 10.   Specifically, Appellant

argues that Philadelphia Rule of Criminal Procedure 630(J) requires all

Commonwealth appeals from grants of suppression be filed within 15 days.

Id.   The Commonwealth acknowledges that it filed its notice of appeal 21

days after the municipal court’s order, but argues that it had 30 days to

appeal under Pennsylvania Rule of Criminal Procedure 1005(C), which

rendered its appeal timely.4 Commonwealth’s Brief at 10.

       The Commonwealth also argues that Appellant has waived this issue

as he is raising it for the first time in his brief to this Court.         Id. at 9.

Appellant acknowledges that he did not raise this issue in the trial court or in

his Rule 1925(b) statement.            Appellant’s Brief at 11 n.2.      This would

generally result in waiver. See generally Commonwealth v. Hill, 16 A.3d
484, 494 (Pa. 2011); Pa.R.A.P. 302(a), 1925(b)(4)(vii). However, Appellant

correctly observes that this presents a non-waivable jurisdictional issue.

Appellant’s Brief at 11 n.2. It is axiomatic that the timeliness of an appeal is

jurisdictional and non-waivable. See, e.g., Commonwealth v. Menezes,

871 A.2d 204, 207 (Pa. Super. 2005) (stating, under Pennsylvania Rule

1006(1)(A), “[a]s a general rule, the Court of Common Pleas has no

jurisdiction to issue a writ of certiorari to a petitioner who files his petition


____________________________________________
4
  For ease of reference, we will hereinafter refer to the statewide rule as
“Pennsylvania Rule 1005” and the Philadelphia local rule as “Philadelphia
Rule 630.”



                                           -4-
J-S50029-15


for a writ after thirty days following his conviction[]”) (emphasis added),

appeal denied, 890 A.2d 1057 (Pa. 2005). It would be an anomaly for this

Court to conclude that timely notices of appeal by the defendant are

jurisdictional, but notices of appeal by the Commonwealth are not. See id.

Therefore, Appellant’s issue regarding the Commonwealth’s alleged untimely

appeal is not subject to waiver.              We therefore proceed to address the

question on its merits.

       In general, although the local courts have broad authority to

promulgate local rules of procedure, “[l]ocal rules shall not be inconsistent

with any general rule of the Supreme Court or any Act of Assembly.”

Pa.R.Crim.P. 105(B); see also Commonwealth v. Reyes, 611 A.2d 190,

193 (Pa. 1992) (stating, “local rules cannot be construed so as to be

inconsistent with the prevailing state-wide rules[]”) (citation omitted).           In

construing the Rules of Criminal Procedure, as the ultimate promulgator of

said   Rules,   it   is   the   intent   of    our   Supreme   Court   that   controls.

Commonwealth v. Baker, 690 A.2d 164, 167 (Pa. 1997). In performing

our task, we also look to the tools of statutory construction.                Id.   In

analyzing the intent of our Supreme Court, “the best indication of [said]

intent is the plain language of a [rule].” Commonwealth v. Wilson, 111
A.3d 747, 751 (Pa. Super. 2015) (citations omitted). “In pursuing that end,

we are mindful that ‘[w]hen the words of a [rule] are clear and free from all

ambiguity, the letter of it is not to be disregarded under the pretext of


                                          -5-
J-S50029-15


pursuing its spirit.’”   Id., quoting 1 Pa.C.S.A. § 1921(b).        In addition,

“‘[w]ords and phrases shall be construed according to rules of grammar and

according to their common and approved usage,’ while any words or phrases

that have acquired a ‘peculiar and appropriate meaning’ must be construed

according to that meaning.” Id., quoting 1 Pa.C.S.A. § 1903(a). Also, we

presume that our Supreme Court “does not intend a result that is absurd,

impossible of execution or unreasonable.” 1 Pa.C.S.A. § 1922(1). We note

that whether a statewide rule and local rule conflict is a pure question of

law; therefore our standard of review is de novo and our scope of review is

plenary. Baker, supra at 165 n.3.

      Pennsylvania Rule 1005 provides as follows.

            Rule 1005. Pretrial Application for Relief

            (A) All pretrial applications for relief including those
            for suppression of evidence may be made orally or in
            writing. If in writing, a copy of the application shall
            be submitted prior to trial to the attorney for the
            Commonwealth.

            (B) Pretrial applications shall be heard on the day set
            for trial immediately prior to the trial. If the decision
            is adverse to the Commonwealth, the Court shall
            grant the Commonwealth a continuance upon motion
            of the attorney for the Commonwealth to give the
            attorney for the Commonwealth the opportunity to
            take an appeal.

            (C) The Commonwealth’s appeal shall be taken
            not later than 30 days from the date of the
            decision on the pretrial application.




                                      -6-
J-S50029-15


Pa.R.Crim.P. 1005 (emphasis added).       Conversely, Philadelphia Rule 630

provides as follows.

            Rule 630. Application to Suppress Evidence in
            Municipal Court Cases

            (A) The defendant or his attorney may make
            application to the Municipal Court to suppress any
            evidence alleged to have been obtained in violation
            of the defendant’s constitutional rights.

                                     …

            (I) If the application to suppress heard pretrial in
            the Municipal Court is granted, the Court shall grant
            the Commonwealth a continuance upon motion of
            the Attorney for the Commonwealth to give the
            Attorney for the Commonwealth the opportunity to
            take an appeal.

            (J) The Commonwealth’s appeal shall be taken
            not later than 15 days from the date of the
            decision of the Application to Suppress to the
            Common Pleas Court. Such appeal shall be
            limited to a review of the record of the hearing
            heard on the day set for Municipal Court trial.

Phila.R.Crim.P. 630 (emphasis added).

      Pennsylvania Rule 1000(A) notes that all rules in Chapter 10 of the

Pennsylvania Rules of Criminal Procedure “govern all proceedings in the

Philadelphia Municipal Court, including summary cases; Municipal Court

cases, as defined in Rule 1001(A); the filing of appeals from Municipal

Court cases; the filing of petitions for writs of certiorari; and the

preliminary proceedings in criminal cases charging felonies[.]”     Id. at

1000(A) (emphasis added).     Pennsylvania Rule 1000(B) states that “[a]ny


                                    -7-
J-S50029-15


procedure that is governed by a statewide Rule of Criminal Procedure that is

not specifically covered in Chapter 10 or by a Philadelphia local rule

authorized by these rules and adopted pursuant to Rule 105 shall be

governed by the relevant statewide rule.” Id. at 1000(B).

     Appellant argues that Pennsylvania Rule 1005 and Philadelphia Rule

630(J) do not conflict as Pennsylvania Rule 1005(C), which gives the

Commonwealth 30 days to appeal “from the date of the decision on the

pretrial application[,]” does not apply to suppression motions. Pa.R.Crim.P.

1005(C); Appellant’s Brief at 11-12.        In Appellant’s view, because

Pennsylvania Rule 1005(A)’s text refers to “[a]ll pretrial applications for

relief including those for suppression of evidence” but Pennsylvania Rule

1005(C)’s text only refers to “pretrial application[s,]” Pennsylvania Rule

1005(C)’s filing period does not apply to Commonwealth appeals from

suppression orders.   Therefore, Appellant argues, Philadelphia Rule 630(J)

is permitted to fill in this gap. Pa.R.Crim.P. 1005(A), 1005(C); Appellant’s

Brief at 14.    The Commonwealth counters that it would have been

superfluous for our Supreme Court to state that suppression orders are

included in Pennsylvania Rule 1005(C)’s filing deadline when it defined




                                   -8-
J-S50029-15


“pretrial applications” as including suppression orders in Pennsylvania Rule

1005(A).5 Commonwealth’s Brief at 11.

       After careful consideration, we conclude Pennsylvania Rule 1005(C)

controls.    As noted above, Pennsylvania Rule 1005(A) frames its subject

matter as “pretrial applications for relief including those for suppression of

evidence[.]” Pa.R.Crim.P. 1005(A). We agree with the Commonwealth that

the common sense reading is that our Supreme Court intended for

suppression motions to be included in the term “pretrial applications” for the

purposes of Pennsylvania Rule 1005 in its entirety. Essentially, Pennsylvania

Rule 1005(A)’s text operates as a definition in this regard.                Once Rule

1005(A) established said definition, it was unnecessary for our Supreme

Court to repeat in subsections (B) and (C) the term “pretrial applications for

relief including those for suppression of evidence[.]”        Id.     To do so would

have been superfluous. See generally Wilson, supra. Therefore, we hold

that   Philadelphia     Rule    of   Criminal    Procedure   630(J)    is   void   and



____________________________________________
5
  We reject the Commonwealth’s argument that we should ignore Appellant’s
jurisdictional argument as a “red herring” and affirm on the merits of the
underlying Fourth Amendment question. Commonwealth’s Brief at 12. If
Appellant were correct that Philadelphia Rule 630(J)’s filing period controlled,
that would mean the trial court was divested of jurisdiction to consider the
Commonwealth’s appeal and the municipal court’s suppression order should
have controlled. Therefore, Appellant would be entitled to relief on this basis
alone, regardless of whether the municipal court’s order was correct on its
merits.




                                           -9-
J-S50029-15


unenforceable.6      As a result, the Commonwealth’s appeal was timely, and

the trial court did have jurisdiction to consider its appeal from the municipal

court’s suppression order. Appellant is accordingly not entitled to relief on

his first issue.

       In Appellant’s second issue, he argues that the trial court erred in

reversing the municipal court’s suppression order. Specifically, he avers the

police lacked reasonable suspicion of criminal activity or a violation of the

Motor Vehicle Code to stop his car. Appellant’s Brief at 21. However, before

we may address the merits of this argument, we must first consider the

Commonwealth’s argument that Appellant waived this issue when he filed an

appeal for a trial de novo instead of a petition for a writ of certiorari in the

trial court. Commonwealth’s Brief at 6-8.

       As noted above, Rule 1006 states that a defendant has the right “to

file a petition for a writ of certiorari within 30 days without costs or to appeal

for trial de novo within 30 days without costs[.]” Pa.R.Crim.P. 1006(1)(a).
____________________________________________
6
  One additional consideration leads us to the conclusion that Pennsylvania
Rule 1005(C) controls. As we concluded above, the requirement that the
Commonwealth timely file its notice of appeal is jurisdictional. Therefore,
Pennsylvania Rule 1005(C) represents a mandate from our Supreme Court
that the Commonwealth must have 30 days to invoke the jurisdiction of the
trial court. See generally id. at 1005(C) (stating, “[t]he Commonwealth's
appeal shall be taken not later than 30 days from the date of the decision on
the pretrial application[]”). In our view, Philadelphia may not curtail the
jurisdictional rules set by our Supreme Court. See, e.g., Commonwealth
v. Keller, 477 A.2d 523, 526 (Pa. Super. 1984) (stating, “we will not utilize
a local rule in such a way as to render the provisions of [a Rule of Criminal
Procedure] meaningless[]”).



                                          - 10 -
J-S50029-15


Our cases have unequivocally stated that a defendant may not seek both a

writ of certiorari and a trial de novo.      Commonwealth v. Beaufort, 112
A.3d 1267, 1269 (Pa. Super. 2015). This Court has recently explained the

difference between the two methods of appeal from the municipal court.

                  An appellant convicted in Philadelphia's
             Municipal Court has two appellate options.

                   Pennsylvania Rule of Criminal Procedure
                   1006(1)(a)     provides     that     a   defendant
                   convicted in Philadelphia Municipal Court has
                   the right to request either a trial de novo or file
                   a petition for a writ of certiorari with the
                   Philadelphia Court of Common Pleas.            This
                   Court has held that when a defendant files a
                   petition for a writ of certiorari, the Philadelphia
                   Court of Common Pleas sits as an appellate
                   court.

             Commonwealth v. Coleman, 19 A.3d 1111, 1118–
             [11]19 (Pa. Super. 2011) (citations omitted). “A
             trial de novo gives the defendant a new trial without
             reference to the Municipal Court record; a petition
             for writ of certiorari asks the Common Pleas Court to
             review the record made in the Municipal Court.”
             [Menezes, supra at 207 n.2].

Id. This Court held in Coleman, that a defendant is legally required to raise

all claims in a writ of certiorari pertaining to the proceedings in the municipal

court, or they will be considered waived on appeal. See Coleman, supra

(concluding that the defendant waived his claim that the evidence was

insufficient in the municipal court for conviction where he failed to raise said

claim in a certiorari petition in the trial court).




                                       - 11 -
J-S50029-15


       However, the procedural posture of this case leads us to conclude that

Appellant has not waived this issue.               Here, Appellant litigated his

suppression motion in the municipal court and the municipal court granted

the same. However, the Commonwealth successfully appealed the municipal

court’s order to the trial court, which resulted in its reversal.7    Therefore,

Appellant was legally prohibited from asking the trial court to overrule

another judge of the same trial court. See generally Commonwealth v.

Turner, 73 A.3d 1283, 1286 (Pa. Super. 2013) (stating, “[j]udges of

coordinate jurisdiction sitting in the same case should not overrule each

other’s decisions. This rule, known as the coordinate jurisdiction rule, is a

rule of sound jurisprudence based on a policy of fostering the finality of pre-

trial applications in an effort to maintain judicial economy and efficiency[]”)

(citations omitted), appeal denied, 91 A.3d 162 (Pa. 2014). In our view, it

would be unfair to require a defendant to otherwise forfeit his right to a trial

de novo in the trial court in order to ask the trial court to do something it

unequivocally lacked the power to do. Based on these considerations, under

the facts of this case, we hold that where the Commonwealth successfully

appeals a municipal court order granting a motion to suppress in the trial


____________________________________________
7
  We also observe that Appellant could not appeal the trial court’s order at
this juncture as it was interlocutory. Commonwealth v. Rosario, 648 A.2d
1172, 1174-1175 (Pa. 1994). Our Supreme Court, however, has noted that
a defendant may seek an interlocutory appeal by permission to this Court.
Id.; see also generally Pa.R.A.P. 312.



                                          - 12 -
J-S50029-15


court, the defendant, in order to preserve the issue for appellate review, is

not required to re-raise the suppression issue in a petition for a writ of

certiorari in the trial court. As a result, Appellant’s claim is not waived and

we may address it on the merits.

      Our well-established standard of review over challenges to the denial

of suppression motions is as follows.

            We may consider only the Commonwealth’s evidence
            and so much of the evidence for the defense as
            remains uncontradicted when read in the context of
            the record as a whole. Where the record supports
            the factual findings of the trial court, we are bound
            by those facts and may reverse only if the legal
            conclusions drawn therefrom are in error.          An
            appellate court, of course, is not bound by the
            suppression court’s conclusions of law.

Commonwealth v. Gary, 91 A.3d 102, 106 (Pa. 2014) (citation omitted).

In this case, as noted above, Appellant argues that the police lacked the

reasonable suspicion of a violation of the Motor Vehicle Code or other

criminal activity, rendering the seizure unconstitutional. Appellant’s Brief at

21.   The Commonwealth counters that because the officer observed

Appellant’s trunk unsecured, this alone provided a sufficient basis for the

traffic stop; therefore, Appellant’s constitutional rights were not violated.

Commonwealth’s Brief at 15.

                  The Fourth Amendment of the Federal
            Constitution provides, “[t]he right of the people to be
            secure in their persons, houses, papers, and effects,
            against unreasonable searches and seizures, shall
            not be violated ….”        U.S. Const. amend. IV.
            Likewise, Article I, Section 8 of the Pennsylvania

                                    - 13 -
J-S50029-15


            Constitution states, “[t]he people shall be secure in
            their persons, houses, papers and possessions from
            unreasonable searches and seizures ….” Pa. Const.
            Art. I, § 8.

Commonwealth v. Carter, 105 A.3d 765, 768 (Pa. Super. 2014) (en

banc), appeal denied, 117 A.3d 295 (Pa. 2015).         Section 6308(b) of the

Motor Vehicle Code requires that an officer have reasonable suspicion to

support a traffic stop in order to gather information necessary to enforce the

Motor Vehicle Code provision.    Commonwealth v. Landis, 89 A.3d 694,

702 (Pa. Super. 2014); accord 75 Pa.C.S.A. § 6308(b).

            It is axiomatic that to establish reasonable suspicion,
            an officer “must be able to articulate something
            more than an inchoate and unparticularized suspicion
            or hunch.” United States v. Sokolow, 490 U.S. 1,
            7 (1989) (internal quotation marks and citation
            omitted). … A suppression court is required to
            “take[]    into   account     the    totality  of   the
            circumstances—the whole picture.”            Navarette,
            supra (internal quotation marks and citation
            omitted). When conducting a Terry analysis, it is
            incumbent on the suppression court to inquire, based
            on all of the circumstances known to the officer ex
            ante, whether an objective basis for the seizure was
            present. Adams v. Williams, 407 U.S. 143, 146
            (1972).

Carter, supra at 768-769.

      Instantly, the Commonwealth argues that the traffic stop was justified

under Section 4107(b)(2) of the Motor Vehicle Code, which provides as

follows.

            § 4107. Unlawful activities

                                      …

                                    - 14 -
J-S50029-15



            (b) Other violations.--It is unlawful for any person
            to do any of the following:

                                      …

            (2) Operate, or cause or permit another person to
            operate, on any highway in this Commonwealth any
            vehicle or combination which is not equipped as
            required under this part or under [D]epartment [of
            Transportation] regulations or when the driver is in
            violation of department regulations or the vehicle or
            combination is otherwise in an unsafe condition or in
            violation of department regulations.

75 Pa.C.S.A. § 4107(b)(2). Furthermore, the Department of Transportation

regulations that govern trunks of cars provide the following.

            § 175.77. Body.

            (a) Condition of body. All items on the body shall be
            in safe operating condition as described in § 175.80
            (relating to inspection procedure).

                                      …

            § 175.80. Inspection procedure.

            (a) External inspection. An external inspection shall
            be performed as follows:

                                      …

                  (6) Check fenders, hood and trunk lid and
                  reject if one or more of the following apply:

                                      …

                        (iv) The trunk lid is not present or does
                        not close securely.

67 Pa. Code §§ 175.77(a), 175.80(a)(6)(iv).


                                    - 15 -
J-S50029-15


      In this case, Officer Alvina McClain of the Philadelphia Police

Department testified that on October 6, 2012, at approximately 2:30 p.m.,

she was on a tour of duty that included the area around 600 Stenton

Avenue.   N.T., 4/11/13, at 5.     Officer McClain was at the intersection of

Stenton Avenue and Haines Avenue when she observed a vehicle traveling

northbound on Stenton with its trunk open.           Id. at 6.   Specifically, “the

trunk was bouncing up and down.” Id. Officer McClain believed she was in

a high-crime area and she was not “sure whether or not a crime had

occurred and the person didn’t get [a] chance to close the trunk or if he

maybe hit the trunk open button and didn’t realize it[.]” Id. Officer McClain

pulled the vehicle over.    Id.   At the suppression hearing, Officer McClain

identified Appellant as the driver. Id. at 5, 7-8.

      After careful review of the certified record, we conclude Appellant is

not entitled to relief.    As summarized above, Officer McClain personally

observed Appellant’s vehicle driving down a street with its trunk “bouncing

up and down.” Id. at 6. In our view, this alone was sufficient for Officer

McClain to suspect that the trunk lid was not in working order pursuant to

Sections 175.77 and 175.80, as the latch may not have been working

properly, this being “an unsafe condition.” 75 Pa.C.S.A. § 4107(b)(2). We

stress that the Fourth Amendment did not require that Office McClain be

correct or even certain in her suspicion. See Navarette v. California, 134
S. Ct. 1683, 1687 (2014) (stating that reasonable suspicion “is considerably


                                     - 16 -
J-S50029-15


less than proof of wrongdoing by a preponderance of the evidence, and

obviously less than is necessary for probable cause[]”) (internal quotation

marks and citation omitted). Therefore, Officer McClain did have reasonable

suspicion that a violation of Section 4107(b)(2) of the Motor Vehicle Code

was occurring in her presence. As a result, Appellant’s Fourth Amendment

rights were not violated by the traffic stop in this case.8 See Gary, supra.

       To summarize, we hold that the requirement for the Commonwealth to

file a timely notice of appeal to the trial court from a municipal court

suppression order is jurisdictional in nature.          However, we also hold that

Philadelphia    Local    Rule    of   Criminal     Procedure   630(J)   is   void   and

unenforceable as it conflicts with Pennsylvania Rule of Criminal Procedure

1005(C).       In addition, we conclude that Appellant did not waive his

suppression issue by not seeking a writ of certiorari to the trial court where

the Commonwealth had already successfully appealed the same issue to the

trial court.    Finally, we also conclude that Appellant’s underlying Fourth

Amendment challenge is devoid of merit.                 Accordingly, for all of the

aforementioned reasons, the trial court’s July 18, 2014 judgment of

sentence is affirmed.

       Judgment of sentence affirmed.
____________________________________________
8
 To the extent our legal reasoning differs from the trial court’s, we note that
as an appellate court, we may affirm on any legal basis supported by the
certified record. Commonwealth v. Clemens, 66 A.3d 373, 381 n.6 (Pa.
Super. 2013) (citation omitted).



                                          - 17 -
J-S50029-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2015




                          - 18 -